64 N.Y.2d 894 (1985)
In the Matter of the City of Syracuse et al., Appellants,
v.
State Board of Equalization and Assessment, Respondent.
Court of Appeals of the State of New York.
Argued February 4, 1985.
Decided March 19, 1985.
Marshall G. Kaplan, Andrew S. Fisher and Ellen M. Levanti for appellants.
Robert Abrams, Attorney-General (John Q. Driscoll and Robert Hermann of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
Order affirmed, with costs. We affirm for the reasons stated in the memorandum at the Appellate Division (101 AD2d 653) and agree with that court that the method used in calculating the equalization rate was rational and the rate fixed was supported by substantial evidence.